762 N.W.2d 927 (2009)
In re Dylan Tyler HALL, Brandi Nicole Hall, and Felicity Jasmine Filbrandt, Minors.
Department of Human Services, Petitioner-Appellant,
v.
Kimberlee Filbrandt, Respondent-Appellee.
Docket No. 138312. COA No. 285683.
Supreme Court of Michigan.
April 3, 2009.

Order
On order of the Court, the application for leave to appeal the January 29, 2009 judgment of the Court of Appeals is considered. We ORDER the Kalkaska Trial Court Family Division, no later than 14 days from the date of this order, to appoint attorney Matthew C. Connolly to represent the respondent in this Court. If this appointment is not feasible, the trial court shall, within the same time frame, appoint other counsel to represent the respondent in this Court. We DIRECT the respondent's appointed counsel to answer the application for leave to appeal within 28 days of the date of the order of appointment.
The application for leave to appeal remains pending.